In re State of Louisiana; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District *113Court Div. I, No. 275-617; to the Court of Appeal, Fourth Circuit, No. 2000-K-0158.
Writ granted. Because relator cannot prevail on his merits claims, see, e.g., Deloche v. Whitley, 96-1901, p. 1 (La.11/22/96), 684 So.2d 349, and because the district attorney is not the custodian of the requested documents, R.S. 44:31 (A)(3), the district court’s ruling denying the state’s motion to quash Woodcock’s subpoena duces tecum is reversed. Cf. State ex rel. Bernard v. Cr.D.C., 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175 (custodian need only supply documents free of charge if application “requir[es] the requested documentation for support.”).
JOHNSON, J., would deny the writ.